Exhibit 10(iii)A(58)


GENERAL RELEASE AGREEMENT


This General Release Agreement ("Agreement") is made and entered into as of this
24th day of May, 2018, by and between ACUITY BRANDS LIGHTING, INC. (the
"Company" or "Employer"), and MARK A. BLACK ("Employee") in conjunction with the
termination of Employee's employment with the Company and as contemplated by
Employee's Severance Agreement with the Company dated November 19, 2008, as
amended.


(a)
Released Claims: Employee irrevocably and unconditionally fully and finally
releases, acquits and forever discharges all the claims described herein that
he/she may now have against the Released Parties listed in Section 2(b), below,
except that he/she is not releasing any claim that relates to: (1) his/her right
to enforce this Agreement; (2) any rights or claims that arise after the
execution of this Agreement; or (3) any rights or claims that he/she cannot
lawfully release. Subject only to the exceptions just noted, Employee is
releasing any and all claims, demands, actions, causes of action, liabilities,
debts, losses, costs, expenses, or proceedings of every kind and nature, whether
direct, contingent, or otherwise, known or unknown, past, present, or future,
suspected or unsuspected, accrued or unaccrued, whether in law, equity, or
otherwise, and whether in contract, warranty, tort, strict liability, or
otherwise, which he/she now has, may have had at any time in the past, or may
have at any time in the future arising or resulting from, or in any matter
incidental to, any and every matter, thing, or event occurring or failing to
occur at any time in the past up to and including the date of this agreement.
Employee understands that the claims he/she is releasing might arise under many
different laws (including statutes, regulations, other administrative guidance,
and common law doctrines), such as, but not limited to, the following:

Anti-discrimination and retaliation statutes, such as Title VII of the Civil
Rights Act of 1964, which prohibits discrimination and harassment based on race,
color, national origin, religion, and sex and prohibits retaliation; the Age
Discrimination in Employment Act (“ADEA”), which prohibits age discrimination in
employment; the Equal Pay Act, which prohibits paying men and women unequal pay
for equal work; the Americans With Disabilities Act and Sections 503 and 504 of
the Rehabilitation Act of 1973, which prohibit discrimination based on
disability; Sections 1981 and 1983 of the Civil Rights Act of 1866, which
prohibit discrimination and harassment on the basis of race, color, national
origin, religion or sex; the Sarbanes-Oxley Act of 2002, which prohibits
retaliation against employees who participate in any investigation or proceeding
related to an alleged violation of mail, wire, bank, or securities laws; Georgia
anti-discrimination statutes, which prohibit retaliation and discrimination on
the basis of age, disability, gender, race, color, religion, and national
origin; and any other federal, state, or local laws prohibiting employment
discrimination or retaliation.


Page 1 of 6

--------------------------------------------------------------------------------

Exhibit 10(iii)A(58)


Federal employment statutes, such as the WARN Act, which requires that advance
notice be given of certain work force reductions; the Employee Retirement Income
Security Act of 1974, which, among other things, protects employee benefits; the
Family and Medical Leave Act of 1993, which requires employers to provide leaves
of absence under certain circumstances; and any other federal laws relating to
employment, such as veterans’ reemployment rights laws.
Other laws, such as any federal, state, or local laws providing workers’
compensation benefits (except as otherwise prohibited by law), restricting an
employer’s right to terminate employees, or otherwise regulating employment; any
federal, state, or local law enforcing express or implied employment contracts
or requiring an employer to deal with employees fairly or in good faith; any
state and federal whistleblower laws, any other federal, state, or local laws
providing recourse for alleged wrongful discharge, improper garnishment,
assignment, or deduction from wages, health and/or safety violations, improper
drug and/or alcohol testing, tort, physical or personal injury, emotional
distress, fraud, negligence, negligent misrepresentation, abusive litigation,
and similar or related claims, willful or negligent infliction of emotional
harm, libel, slander, defamation and/or any other common law or statutory causes
of action.
Examples of released claims, include, but are not limited to the following
(except to the extent explicitly preserved by Section 2(a), above, of this
Agreement): (i) claims that in any way relate to allegations of alleged
discrimination, retaliation or harassment; (ii) claims that in any way relate to
Employee’s employment with the Company and/or its conclusion, such as claims for
breach of contract, compensation, overtime wages, promotions, upgrades, bon
uses, commissions, lost wages, or unused accrued vacation or sick pay; (iii)
claims that in any way relate to any state law contract or tort causes of
action; and (iv) any claims to attorneys’ fees, costs and/or expenses or other
indemnities with respect to claims Employee is releasing.
(b)
Released Parties: The Released party/parties is/are Acuity Brands Lighting,
Inc., all current, future and former parents, subsidiaries, related companies,
partnerships, or joint ventures related thereto, and, with respect to each of
them, their predecessors and successors; and, with respect to each such entity,
all of its past, present, and future employees, officers, directors,
stockholders, owners, representatives, assigns, attorneys, agents, and any other
persons acting by, through, under or in concert with any of the persons or
entities listed in this subsection, and their successors (hereinafter the
“Released Parties”).



Page 2 of 6

--------------------------------------------------------------------------------

Exhibit 10(iii)A(58)


(c)
Unknown Claims: Employee understands that he/she is releasing the Released
Parties from claims that he/she may not know about as of the date of the
execution of this Agreement, and that is his/her knowing and voluntary intent
even though Employee recognizes that someday he/she might learn that some or all
of the facts he/she currently believes to be true are untrue and even though
he/she might then regret having signed this Agreement. Nevertheless, Employee is
expressly assuming that risk and agrees that this Agreement shall remain
effective in all respects in any such case. Employee expressly waives all rights
he/she might have under any law that is intended to protect him/her from waiving
unknown claims Employee understands the significance of doing so. If Employee
resides in California, Employee hereby expressly waives the provisions of
California Civil Code Section 1542, which provides as follows: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” Moreover, this Release does not extend to those rights which, as a
matter of Jaw, cannot be waived, including but not limited to, unwaivable rights
that Employee may have under the California Labor Code.

(d)
Ownership of Claims: Employee represents and warrants that he/she has not sold,
assigned or transferred any claim he/she is purporting to release, nor has
he/she attempted to do so. Employee expressly represents and warrants that
he/she has the full legal authority to enter into this Agreement for
himself/herself and his/her estate, and does not require the approval of anyone
else.

(e)
Pursuit of Released Claims: Employee represents that he/she has not filed or
caused to be filed any lawsuit, complaint, or charge with respect to any claim
this Agreement purports to waive, and he/she promises never to file or prosecute
any lawsuit, complaint, or charge based on such claims. This provision shall not
apply to any non­waivable charges or claims brought before any governmental
agency. With respect to any such non-waivable claims, however, Employee agrees
to waive his/her right (if any) to any monetary or other recovery, including but
not limited to reinstatement, should any governmental agency or other third
party pursue any claims on his/her behalf, either individually or as part of any
class or collective action.

(f)
FMLA and FLSA Rights Honored: Employee acknowledges that he/she has received all
of the leave from work for family and/or personal medical reasons and/or other
benefits to which he/she believes he/she is entitled under Employer’s policy and
the Family and Medical Leave Act of 1993 (“FMLA”), as amended. Employee has no
pending request for FMLA leave with Employer; nor has Employer mistreated
Employee in any way on account of any illness or injury to Employee or any
member of Employee’s family. Employee further acknowledges that he/she has
received all of the monetary compensation, including hourly wages, salary and/or
overtime compensation, to which he/she believes he/she is entitled under the
Fair Labor Standards Act (“FLSA”), as amended.

(g)
ADEA Release Requirements Have Been Satisfied: Employee understands that this
Agreement has to meet certain requirements to validly release any ADEA claims
Employee



Page 3 of 6

--------------------------------------------------------------------------------

Exhibit 10(iii)A(58)


might have had, and Employee represents and warrants that all such requirements
have been satisfied. Employee acknowledges that, before signing this Agreement,
he/she was given at least twenty-one (21) days to consider this Agreement.
Employee further acknowledges that: (1) he/she took advantage of as much of this
period to consider this Agreement as he/she wished before signing it; (2) he/she
carefully read this Agreement; (3) he/she fully understands it; (4) he/she
entered into this Agreement knowingly and voluntarily (i.e., free from fraud,
duress, coercion, or mistake of fact); (5) this Agreement is in writing and is
understandable; (6) in this Agreement, Employee waives current ADEA claims; (7)
Employee has not waived future ADEA claims; (8) Employee is receiving valuable
consideration in exchange for execution of this Agreement that he/she would not
otherwise be entitled to receive such consideration; and (9) Employer encourages
Employee in writing to discuss this Agreement with his/her attorney (at his/her
own expense) before signing it, and that he/she has done so to the extent he/she
deemed appropriate.
(h)
Revocation: For a period of seven (7) days following the execution of such
agreement, Employee may revoke this Agreement. If Employee wishes to revoke this
Agreement in its entirety, he/she must make a revocation in writing which must
be delivered by hand or confirmed facsimile before 5:00 p.m. of the seventh day
of the revocation period to Barry Goldman, Senior Vice President and General
Counsel, One Lithonia Way, Conyers, Georgia 30012, otherwise the revocation will
not be effective. If Employee timely revokes this Agreement, Employer shall
retain payments and benefits otherwise payable to Employee under this Agreement.

(i)
Restrictive Covenants. Employee expressly acknowledges and reaffirms his
commitment to abide by the terms of the restrictive covenants contained within
Paragraph 5 of his Severance Agreement dated November 19, 2008, as amended, and
any covenants and restrictions contained in agreements previously accepted and
agreed by Employee governing awards of Acuity Brands, Inc. restricted stock and
stock options.

(j)
Termination Date. Employee acknowledges and agrees that the effective date of
the termination of his employment with the Company is April 30, 2018.

(k)
Payment in Lieu of Stock and Other Compensation. Company agrees that in lieu of
the stock in which Employee would have vested on June 1, 2018 and any other
amounts for compensation that may otherwise have been payable to Employee as a
result of his employment with the Company (other than amounts related to future
benefits payable to Employee as previously agreed pursuant to the Supplemental
Retirement Plan for Executives (SERP), which will be paid according to the terms
of documents previously entered into between Employee and the Company related to
such plan), Company will pay to Employee the amount of Five Hundred Forty-Three
Thousand Seven Hundred Fifteen Dollars ($543,715), less any required
withholdings. This payment shall be made no sooner than 8 days and no later than
20 days following full execution, delivery, and non-revocation of this
Agreement.

(l)
Confidentiality of Agreement; Nondisparagement. Employee will keep the terms of
this Agreement confidential and will not disclose its terms to anyone other than
his/her: (i) spouse



Page 4 of 6

--------------------------------------------------------------------------------

Exhibit 10(iii)A(58)


or domestic partner; (ii) attorney; or (iii) professional tax adviser or tax
preparer for the limited purpose of preparing or obtaining advice regarding such
tax return or returns as may be necessary; provided that all such persons agree
to this obligation of confidentiality. Employee agrees that he/she will not make
any statements, written or verbal, that are derogatory or disparaging concerning
Employer or any of the Released Parties. Employer agrees to direct its officers
to refrain from making any statements, written or verbal, that are derogatory or
disparaging about Employee. Employee further agrees that he will not discuss or
otherwise disclose any information pertaining to Employer or the Released
Parties with any other employees of Employer, with the exception that Employee
may respond to inquiries from members of Acuity Brands, Inc.'s Board of
Directors.
If either party does not comply with the provisions of this paragraph, the
breaching party will be liable to the other party for any damages incurred as a
result of such noncompliance. The Parties acknowledge that equitable relief,
including, but not limited to, specific performance by injunction, would be an
appropriate remedy for the breach of this paragraph. Nothing in this provision
should be construed in any way as prohibiting or discouraging Employee from
testifying truthfully under oath in an administrative proceeding for any charge
or claim filed with a government agency.
If anyone requests a copy of or information about this Agreement from Employee
or his/her agents via discovery, a subpoena, or other legal process, Employee
agrees to notify Employer immediately upon receipt of the request by sending
notice to Barry Goldman at barry.goldman@acuitybrands.com. Employee further
agrees to use his/her best efforts to cooperate with Employer in any efforts to
limit the scope of or quash the request. Notwithstanding the foregoing, to the
extent that any applicable mandatory provision of law gives Employee an
unwaivable right to communicate confidential information to a governmental
agency, such communication is permitted under this Agreement.
(m)
Access to Independent Legal Counsel; Knowing and Voluntary Execution: EMPLOYEE
ACKNOWLEDGES THAT HE/SHE HAS BEEN ADVISED TO SEEK INDEPENDENT LEGAL COUNSEL OF
HIS/HER OWN CHOOSING IN CONNECTION WITH ENTERING INTO THIS AGREEMENT. EMPLOYEE
FURTHER ACKNOWLEDGES THAT, IF DESIRED, HIS/HER LEGAL COUNSEL HAS REVIEWED THIS
AGREEMENT, THAT EMPLOYEE FULLY UNDERSTANDS THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND THAT EMPLOYEE AGREES TO BE FULLY BOUND BY AND SUBJECT THERETO.
EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT AND KNOWS AND UNDERSTANDS THE
CONTENTS THEREOF, AND THAT HE/SHE EXECUTES THE SAME AS HIS/HER OWN FREE ACT AND
DEED.



[SIGNATURES ON FOLLOWING PAGE]




Page 5 of 6

--------------------------------------------------------------------------------

Exhibit 10(iii)A(58)


IN WITNESS WHEREOF, each of the Parties have executed or caused this Agreement
to be executed on the date set forth opposite the name of such party below.
Dated:             May 24, 2018        EMPLOYER    /s/ Richard K. Reece
Richard K. Reece
Executive Vice President and
Chief Financial Officer




Dated:             May 30, 2018        EMPLOYEE    /s/ Mark A. Black






Page 6 of 6